Citation Nr: 0501061	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher (compensable) rating for a 
residual drainage tube insertion scar from a splenectomy.

2.  Entitlement to a higher (compensable) rating for other 
residual scars from a splenectomy.

3.  Entitlement to an effective date prior to February 26, 
2001 for the grant of compensation under 38 U.S.C.A. § 1151 
for a splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to April 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a February 2002 decision by the RO in 
Hartford, Connecticut which granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a splenectomy, 
effective February 26, 2001; the veteran appealed for an 
earlier effective date.  

This case also comes to the Board on appeal from a March 2003 
rating decision which granted service connection and a 
noncompensable rating for residual scars from a splenectomy. 

The issues of entitlement to a higher rating for other 
residual scars from a splenectomy, and entitlement to an 
effective date prior to February 26, 2001 for the grant of 
compensation under 38 U.S.C.A. § 1151 for a splenectomy, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected residual drainage tube 
insertion scar from a splenectomy is manifested by a small 
lesion, approximately two to three centimeters in diameter.  
The scar is deep, does not cause limited motion, and is not 
unstable.  There is no pain on examination in the scar area; 
and there is no functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for a 
residual drainage tube insertion scar from a splenectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801 to 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The veteran was notified of the evidence needed to establish 
his claim for service connection for service connection for 
scars resulting from the spleenectomy and what evidence the 
VA would obtain in a VCAA letter dated in February 2003.  A 
VA examination was provided.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied 
with regard to the initial claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In March 2003 the RO 
granted service connection for the scars and assigned a non-
compensable rating effective October 25, 2002.  The veteran 
has appealed this rating.  

With respect to the veteran's claim for a higher initial 
rating, the Board notes that in a recent precedential 
opinion, VA's General Counsel determined that if, in response 
to notice of its decision on a claim for which VA has already 
given the required notice under 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC 8-2003.  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).

In this regard, the Board notes the veteran was informed of 
the pertinent rating criteria in the statement of the case.  
Hence additional VCAA notice is not required for this claim.

Factual Background

The veteran served on active duty from June 1951 to April 
1953.

A VA hospital discharge summary reflects that the veteran was 
hospitalized from late April 1989 to early May 1989.  During 
this admission, he underwent a take-down of a sigmoid 
colostomy and re-anastomosis with an end-to-end anastomosis.  
During the operation, there was splenic trauma, and an 
incidental splenectomy was performed.

In a February 2002 decision, the RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a splenectomy, 
effective February 26, 2001.  

In October 2002, the veteran submitted a claim for 
compensation for his splenectomy scar.

At a March 2003 VA skin examination, the examiner indicated 
that the veteran reported that one of his surgical scars, 
presumably from insertion of an abdominal drainage tube 
beneath the splenectomy scar, occasionally caused him to have 
a sharp stinging discomfort.  The discomfort occurred about 
once or twice per year and lasted from several days up to a 
week.  He had not sought any medical attention for this 
problem, and had not required any specific treatment.  He 
denied any physical limitations because of the scars.  

On examination, there was a mid-line scar, as well as a left 
subcostal scar, and beneath it a small lesion approximately 
two to three centimeters in diameter, presumably from a 
drainage tube insertion.  The lesion from the drainage tube 
insertion had some degree of keloid formation and was thereby 
somewhat adherent to the subcutaneous tissues.  There was no 
tenderness to palpation and no active drainage.  The lesion 
did not seem to be causing any functional impairment.  The 
remainder of the examination was within normal limits.  The 
diagnostic impression was history of splenectomy around 1989, 
with several scars related to the prior laparotomy.  There 
was a mild degree of keloid formation.  One of the lesions 
caused him to have intermittent stinging discomfort which did 
not seem to be disabling in nature.

In a March 2003 decision, the RO granted service connection 
and a noncompensable rating for a residual scar from a 
splenectomy.  The veteran appealed for a higher rating.

Analysis

The veteran contends that his service-connected residual 
scars from a splenectomy are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  When these requirements are not shown, a zero 
percent rating is assigned.  38 C.F.R. § 4.31 (2004).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

At the March 2003 VA examination, the examiner noted that the 
veteran reported pain in the scar from a drainage tube 
insertion, and said that he had such pain once or twice per 
year.  On examination, there was no tenderness or drainage, 
and no functional impairment.  The scar measured 
approximately two to three centimeters in diameter.  There 
was mild keloid formation, and the scar was thereby somewhat 
adherent to the subcutaneous tissues.

These findings support the current noncompensable rating for 
a deep scar under Diagnostic Code 7801.  38 C.F.R. § 4.31 
(2004).  The area involved in the scarring does not satisfy 
the criteria for a 10 percent rating under Diagnostic Code 
7801. Additionally, the 2003 examination specifically noted 
that the veteran's scar was not painful on examination.  
There is no functional impairment as would warrant 
consideration of Diagnostic Code 7805.

The preponderance of the evidence is against the claim for a 
higher rating for the  residual drainage tube insertion scar 
from a splenectomy.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A higher rating for the residual drainage tube insertion scar 
from a splenectomy is denied.

REMAND

With respect to the issue of entitlement to higher ratings 
for the other residual scars from a splenectomy, the Board 
finds that further development is necessary.  The March 2003 
VA examination reveals that in addition to the drainage tube 
insertion scar there are three are a mid-line scar and a 
subcostal scar.  That examination did not include the 
measurements of these scars.  As the most recent VA skin 
examination does not provide all the necessary information in 
order to rate these scars, another examination is required.  
38 C.F.R. § 4.2 (2004).  The RO should schedule the veteran 
for another skin examination to evaluate the severity of all 
splenectomy scars, and the examiner should be asked to 
provide measurements of all scars which are residuals of his 
1989 splenectomy.  38 C.F.R. § 5103A(d) (West 2002).  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

With respect to the issue of entitlement to an effective date 
prior to February 26, 2001 for the grant of compensation 
under 38 U.S.C.A. § 1151 for a splenectomy, the Board finds 
that in an October 2002 statement, the veteran appears to be 
asserting that CUE is present in an August 1989 rating 
decision, and that therefore an earlier effective date is 
warranted for the grant of compensation under 38 U.S.C.A. 
§ 1151 for a splenectomy.  The Board finds that the issue of 
CUE (which is not currently in appellate status) is 
inextricably intertwined with the appeal on the issue of 
entitlement to an effective date prior to February 26, 2001 
for the grant of compensation under 38 U.S.C.A. § 1151 for a 
splenectomy and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for splenectomy scars 
since March 2003.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records. 

2.  The RO should schedule a skin 
examination for the veteran, to evaluate 
the severity of the veteran's splenectomy 
scars (other than the drainage tube 
insertion scar0.  The claims folder 
should be reviewed by the examiner and 
the examination report should reflect 
that this was done.  

All splenectomy scars should be examined, 
and the examiner should indicate the 
measurements of each scar.  With respect 
to each such scar, the examiner should 
also indicate whether the scar is deep or 
superficial, and whether it causes 
limited motion, is unstable, painful on 
examination, or limits the function of 
the affected part.

3.  The RO should adjudicate the issue of 
whether CUE was present in an August 1989 
RO decision.  If the claim is denied, the 
RO should provide the veteran with notice 
of that denial and of his appellate 
rights.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


